     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 1 of 15


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MOLLY K. MOSLEY, State Bar No. 185483
     Supervising Deputy Attorney General
 3   MICHAEL SAPOZNIKOW, State Bar No. 242640
     GINA TOMASELLI, State Bar No. 267090
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7344
      Fax: (916) 323-7095
 7    E-mail: Michael.Sapoznikow@doj.ca.gov
     Attorneys for Defendant Nicolas Maduros,
 8   Director, California Department of Tax & Fee
     Administration
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13   ONLINE MERCHANTS GUILD,                         No. 2:20-cv-01952-MCE-DB
14                                        Plaintiff, STIPULATED PROTECTIVE ORDER
                                                     GOVERNING DISCLOSURE OF
15                 v.                                CONFIDENTIAL INFORMATION
16
     NICOLAS MADUROS, DIRECTOR,
17   CALIFORNIA DEPARTMENT OF TAX
     & FEE ADMINISTRATION,
18
                                       Defendant.
19

20

21        1.    PURPOSES AND LIMITATIONS

22        Disclosure and discovery activity in this action are likely to involve production of

23   confidential, proprietary, or private information for which special protection from public

24   disclosure and from use for any purpose other than prosecuting this litigation may be

25   warranted. In particular, this action relates to California state taxes, and California law

26   prohibits the disclosure of certain taxpayer information. Accordingly, the parties hereby

27   stipulate to and petition the court to enter the following Stipulated Protective Order,

28   which is based on the Model Protective Order of the United States District Court for the
                                               1
                                                            Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 2 of 15


 1   Northern District of California. The parties acknowledge that this Order does not confer
 2   blanket protections on all disclosures or responses to discovery and that the protection it
 3   affords from public disclosure and use extends only to the limited information or items
 4   that are entitled to confidential treatment under the applicable legal principles. The
 5   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 6   Protective Order does not entitle them to file confidential information under seal; Civil
 7   Local Rule 141 sets forth the procedures that must be followed and the standards that
 8   will be applied when a party seeks permission from the court to file material under seal.
 9        2.    DEFINITIONS
10        2.1   Challenging Party: a Party or Non-Party that challenges the designation of
11   information or items under this Order.
12        2.2   “CONFIDENTIAL” Information or Items: information (regardless of how it is
13   generated, stored or maintained) or tangible things that qualify for protection under
14   Federal Rule of Civil Procedure 26(c).
15        2.3   Counsel (without qualifier): Outside Counsel of Record and House Counsel
16   (as well as their support staff).
17        2.4   Designating Party: a Party or Non-Party that designates information or items
18   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
19        2.5   Disclosure or Discovery Material: all items or information, regardless of the
20   medium or manner in which it is generated, stored, or maintained (including, among
21   other things, testimony, transcripts, and tangible things), that are produced or generated
22   in disclosures or responses to discovery in this matter.
23        2.6   Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25   expert witness or as a consultant in this action.
26        2.7   House Counsel: attorneys who are employees of a party to this action.
27   House Counsel includes attorneys employed by the California Department of Tax and
28
                                                  2
                                                            Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 3 of 15


 1   Fee Administration and does not include Outside Counsel of Record, attorneys
 2   employed by the California Department of Justice, or any other outside counsel.
 3        2.8   Non-Party: any natural person, partnership, corporation, association, or other
 4   legal entity not named as a Party to this action.
 5        2.9   Outside Counsel of Record: attorneys who are not employees of a party to
 6   this action but are retained to represent or advise a party to this action and have
 7   appeared in this action on behalf of that party or are affiliated with a law firm or which
 8   has appeared on behalf of that party or with the California Department of Justice.
 9        2.10 Party: any party to this action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12        2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
13   Material in this action.
14        2.12 Professional Vendors: persons or entities that provide litigation support
15   services (e.g., photocopying, videotaping, translating, preparing exhibits or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
17   their employees and subcontractors.
18        2.13 Protected Material: any Disclosure or Discovery Material that is designated
19   as “CONFIDENTIAL.”
20        2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from
21   a Producing Party.
22        3.    SCOPE
23        The protections conferred by this Stipulation and Order cover not only Protected
24   Material (as defined above), but also (1) any information copied or extracted from
25   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
26   Material; and (3) any testimony, conversations, or presentations by Parties or their
27   Counsel that might reveal Protected Material. However, the protections conferred by this
28   Stipulation and Order do not cover the following information: (a) any information that is in
                                                 3
                                                             Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 4 of 15


 1   the public domain at the time of disclosure to a Receiving Party or becomes part of the
 2   public domain after its disclosure to a Receiving Party as a result of publication not
 3   involving a violation of this Order, including becoming part of the public record through
 4   trial or otherwise; and (b) any information known to the Receiving Party prior to the
 5   disclosure or obtained by the Receiving Party after the disclosure from a source who
 6   obtained the information lawfully and under no obligation of confidentiality to the
 7   Designating Party. Any use of Protected Material at trial shall be governed by a separate
 8   agreement or order.
 9        4.    DURATION
10        Even after final disposition of this litigation, the confidentiality obligations imposed
11   by this Order shall remain in effect until a Designating Party agrees otherwise in writing
12   or a court order otherwise directs. Final disposition shall be deemed to be the later of
13   (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2)
14   final judgment herein after the completion and exhaustion of all appeals, rehearings,
15   remands, trials, or reviews of this action, including the time limits for filing any motions or
16   applications for extension of time pursuant to applicable law.
17        5.    DESIGNATING PROTECTED MATERIAL
18        5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
19   Party or Non-Party that designates information or items for protection under this Order
20   must take care to limit any such designation to specific material that qualifies under the
21   appropriate standards. The Designating Party must designate for protection only those
22   parts of material, documents, items, or oral or written communications that qualify – so
23   that other portions of the material, documents, items, or communications for which
24   protection is not warranted are not swept unjustifiably within the ambit of this Order.
25        Mass, indiscriminate, or routinized designations are prohibited. Designations that
26   are shown to be clearly unjustified or that have been made for an improper purpose
27   (e.g., to unnecessarily encumber or retard the case development process or to impose
28
                                                   4
                                                             Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 5 of 15


 1   unnecessary expenses and burdens on other parties) expose the Designating Party to
 2   sanctions.
 3        If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the mistaken designation.
 6        5.2     Manner and Timing of Designations. Except as otherwise provided in this
 7   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 8   or ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 9   must be clearly so designated before the material is disclosed or produced.
10        Designation in conformity with this Order requires:
11        (a) for information in documentary form (e.g., paper or electronic documents, but
12   excluding transcripts of depositions or other pretrial or trial proceedings), that the
13   Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
14   material. If only a portion or portions of the material on a page qualifies for protection, the
15   Producing Party also must clearly identify the protected portion(s) (e.g., by making
16   appropriate markings in the margins).
17        A Party or Non-Party that makes original documents or materials available for
18   inspection need not designate them for protection until after the inspecting Party has
19   indicated which material it would like copied and produced. During the inspection and
20   before the designation, all of the material made available for inspection shall be deemed
21   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
22   copied and produced, the Producing Party must determine which documents, or portions
23   thereof, qualify for protection under this Order. Then, before producing the specified
24   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
25   that contains Protected Material. If only a portion or portions of the material on a page
26   qualifies for protection, the Producing Party also must clearly identify the protected
27   portion(s) (e.g., by making appropriate markings in the margins).
28
                                                   5
                                                             Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 6 of 15


 1        (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
 2   Designating Party identify on the record, before the close of the deposition, hearing, or
 3   other proceeding, all protected testimony.
 4        (c) for information produced in some form other than documentary and for any
 5   other tangible items, that the Producing Party affix in a prominent place on the exterior of
 6   the container or containers in which the information or item is stored the legend
 7   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
 8   protection, the Producing Party, to the extent practicable, shall identify the protected
 9   portion(s).
10        5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
11   designate qualified information or items does not, standing alone, waive the Designating
12   Party’s right to secure protection under this Order for such material. Upon timely
13   correction of a designation, the Receiving Party must make reasonable efforts to assure
14   that the material is treated in accordance with the provisions of this Order.
15        6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
16        6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation
17   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
18   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
19   unnecessary economic burdens, or a significant disruption or delay of the litigation, a
20   Party does not waive its right to challenge a confidentiality designation by electing not to
21   mount a challenge promptly after the original designation is disclosed.
22        6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
23   process by providing written notice of each designation it is challenging and describing
24   the basis for each challenge. To avoid ambiguity as to whether a challenge has been
25   made, the written notice must recite that the challenge to confidentiality is being made in
26   accordance with this specific paragraph of the Protective Order. The parties shall
27   attempt to resolve each challenge in good faith and must begin the process by
28   conferring directly (in voice to voice dialogue; other forms of communication are not
                                                   6
                                                              Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 7 of 15


 1   sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
 2   Party must explain the basis for its belief that the confidentiality designation was not
 3   proper and must give the Designating Party an opportunity to review the designated
 4   material, to reconsider the circumstances, and, if no change in designation is offered, to
 5   explain the basis for the chosen designation. A Challenging Party may proceed to the
 6   next stage of the challenge process only if it has engaged in this meet and confer
 7   process first or establishes that the Designating Party is unwilling to participate in the
 8   meet and confer process in a timely manner.
 9        6.3   Judicial Intervention. If the Parties cannot resolve a challenge without court
10   intervention, the Designating Party shall file and serve a motion to retain confidentiality
11   under Civil Local Rule 141.1 within 21 days of the initial notice of challenge or within
12   14 days of the parties agreeing that the meet and confer process will not resolve their
13   dispute, whichever is earlier. Each such motion must be accompanied by a competent
14   declaration affirming that the movant has complied with the meet and confer
15   requirements imposed in the preceding paragraph. Failure by the Designating Party to
16   make such a motion including the required declaration within 21 days (or 14 days, if
17   applicable) shall automatically waive the confidentiality designation for each challenged
18   designation. In addition, the Challenging Party may file a motion challenging a
19   confidentiality designation at any time if there is good cause for doing so, including a
20   challenge to the designation of a deposition transcript or any portions thereof. Any
21   motion brought pursuant to this provision must be accompanied by a competent
22   declaration affirming that the movant has complied with the meet and confer
23   requirements imposed by the preceding paragraph.
24        The burden of persuasion in any such challenge proceeding shall be on the
25   Designating Party. Frivolous challenges, and those made for an improper purpose
26   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
27   expose the Challenging Party to sanctions. Unless the Designating Party has waived the
28   confidentiality designation by failing to file a motion to retain confidentiality as described
                                                     7
                                                             Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 8 of 15


 1   above, all parties shall continue to afford the material in question the level of protection
 2   to which it is entitled under the Producing Party’s designation until the court rules on the
 3   challenge.
 4        7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 5        7.1     Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this case
 7   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
 8   Material may be disclosed only to the categories of persons and under the conditions
 9   described in this Order. When the litigation has been terminated, a Receiving Party must
10   comply with the provisions of section 13 below (FINAL DISPOSITION).
11        Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14        7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
15   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
16   may disclose any information or item designated “CONFIDENTIAL” only to:
17        (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
18   employees of said Outside Counsel of Record to whom it is reasonably necessary to
19   disclose the information for this litigation and who have signed the “Acknowledgment
20   and Agreement to Be Bound” that is attached hereto as Exhibit A;
21        (b) the officers, directors, and employees (including House Counsel) of the
22   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
23   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
25   reasonably necessary for this litigation and who have signed the “Acknowledgment and
26   Agreement to Be Bound” (Exhibit A);
27        (d) the court and its personnel;
28
                                                   8
                                                            Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 9 of 15


 1        (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
 2   and Professional Vendors to whom disclosure is reasonably necessary for this litigation
 3   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4        (f) during their depositions, witnesses in the action to whom disclosure is
 5   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 6   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 7   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 8   Protected Material must be separately bound by the court reporter and may not be
 9   disclosed to anyone except as permitted under this Stipulated Protective Order.
10        (g) the author or recipient of a document containing the information or a custodian
11   or other person who otherwise possessed or knew the information.
12        8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13   OTHER LITIGATION
14        If a Party is served with a subpoena or a court order issued in other litigation that
15   compels disclosure of any information or items designated in this action as
16   “CONFIDENTIAL,” that Party must:
17        (a) promptly notify in writing the Designating Party. Such notification shall include a
18   copy of the subpoena or court order;
19        (b) promptly notify in writing the party who caused the subpoena or order to issue
20   in the other litigation that some or all of the material covered by the subpoena or order is
21   subject to this Protective Order. Such notification shall include a copy of this Stipulated
22   Protective Order; and
23        (c) cooperate with respect to all reasonable procedures sought to be pursued by
24   the Designating Party whose Protected Material may be affected.
25        If the Designating Party timely seeks a protective order, the Party served with the
26   subpoena or court order shall not produce any information designated in this action as
27   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
28   issued, unless the Party has obtained the Designating Party’s permission. The
                                                9
                                                            Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 10 of 15


 1   Designating Party shall bear the burden and expense of seeking protection in that court
 2   of its confidential material – and nothing in these provisions should be construed as
 3   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
 4   from another court.
 5        9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 6   IN THIS LITIGATION
 7        (a) The terms of this Order are applicable to information produced by a Non-Party
 8   in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
 9   Parties in connection with this litigation is protected by the remedies and relief provided
10   by this Order. Nothing in these provisions should be construed as prohibiting a Non-
11   Party from seeking additional protections.
12        (b) In the event that a Party is required, by a valid discovery request, to produce a
13   Non-Party’s confidential information in its possession, and the Party is subject to an
14   agreement with the Non-Party not to produce the Non-Party’s confidential information,
15   then the Party shall:
16        (1) promptly notify in writing the Requesting Party and the Non-Party that some or
17   all of the information requested is subject to a confidentiality agreement with a Non-
18   Party;
19        (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
20   in this litigation, the relevant discovery request(s), and a reasonably specific description
21   of the information requested; and
22        (3) make the information requested available for inspection by the Non-Party.
23        (c) If the Non-Party fails to object or seek a protective order from this court within
24   14 days of receiving the notice and accompanying information, the Receiving Party may
25   produce the Non-Party’s confidential information responsive to the discovery request. If
26   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
27   information in its possession or control that is subject to the confidentiality agreement
28   with the Non-Party before a determination by the court. Absent a court order to the
                                               10
                                                            Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 11 of 15


 1   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 2   court of its Protected Material.
 3        10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5   Protected Material to any person or in any circumstance not authorized under this
 6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 7   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 8   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 9   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
10   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
11   that is attached hereto as Exhibit A.
12        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13   PROTECTED         MATERIAL
14        When a Producing Party gives notice to Receiving Parties that certain inadvertently
15   produced material is subject to a claim of privilege or other protection, the obligations of
16   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
17   This provision is not intended to modify whatever procedure may be established in an e-
18   discovery order that provides for production without prior privilege review. Pursuant to
19   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
20   the effect of disclosure of a communication or information covered by the attorney-client
21   privilege or work product protection, the parties may incorporate their agreement in the
22   stipulated protective order submitted to the court.
23        12.   MISCELLANEOUS
24        12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
25   to seek its modification by the court in the future.
26        12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
27   Order no Party waives any right it otherwise would have to object to disclosing or
28   producing any information or item on any ground not addressed in this Stipulated
                                               11
                                                            Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 12 of 15


 1   Protective Order. Similarly, no Party waives any right to object on any ground to use in
 2   evidence of any of the material covered by this Protective Order.
 3        12.3 Filing Protected Material. Without written permission from the Designating
 4   Party or a court order secured after appropriate notice to all interested persons, a Party
 5   may not file in the public record in this action any Protected Material. A Party that seeks
 6   to file under seal any Protected Material must comply with Civil Local Rule 141.
 7   Protected Material may only be filed under seal pursuant to a court order authorizing the
 8   sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 141, a
 9   sealing order will issue only upon a request establishing that the Protected Material at
10   issue is privileged, protectable as a trade secret, or otherwise entitled to protection under
11   the law. If a Receiving Party's request to file Protected Material under seal pursuant to
12   Civil Local Rule 141 is denied by the court, then the Receiving Party may file the
13   information in the public record unless otherwise instructed by the court.
14        13.   FINAL DISPOSITION
15        Within 60 days after the final disposition of this action, as defined in paragraph 4,
16   each Receiving Party must return all Protected Material to the Producing Party or
17   destroy such material. As used in this subdivision, “all Protected Material” includes all
18   copies, abstracts, compilations, summaries, and any other format reproducing or
19   capturing any of the Protected Material. Whether the Protected Material is returned or
20   destroyed, the Receiving Party must submit a written certification to the Producing Party
21   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline
22   that (1) identifies (by category, where appropriate) all the Protected Material that was
23   returned or destroyed and (2) affirms that the Receiving Party has not retained any
24   copies, abstracts, compilations, summaries or any other format reproducing or capturing
25   any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
28   reports, attorney work product, and consultant and expert work product, even if such
                                                12
                                                           Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 13 of 15


 1   materials contain Protected Material. Any such archival copies that contain or constitute
 2   Protected Material remain subject to this Protective Order as set forth in Section 4
 3   (DURATION).
 4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
                                                          Respectfully submitted,
 6
     Dated: March 1, 2021                                 XAVIER BECERRA
 7                                                        Attorney General of California
                                                          MOLLY K. MOSLEY
 8                                                        Supervising Deputy Attorney General
 9

10                                                        By: /s/ Michael Sapoznikow
                                                          MICHAEL SAPOZNIKOW
11                                                        Deputy Attorney General
12                                                        Attorneys for Defendant Nicolas
                                                          Maduros, Director, California Department
13                                                        of Tax and Fee Administration
14
     Dated: March 1, 2021                                 Respectfully Submitted
15
                                                          By: /s/ Aaron K. Block
16                                                        AARON K. BLOCK
                                                          The Block Firm
17                                                        (as authorized via email on
                                                           February 25, 2021)
18
                                                          Attorney for Plaintiff
19                                                        Online Merchants Guild
20

21                                                  ORDER
22          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
23          IT IS FURTHER ORDERED THAT:
24          1. Requests to seal documents shall be made by motion before the same judge who will
25   decide the matter related to that request to seal.
26          2. The designation of documents (including transcripts of testimony) as confidential
27   pursuant to this order does not automatically entitle the parties to file such a document with the
28   court under seal. Parties are advised that any request to seal documents in this district is governed
                                                      13
                                                                Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 14 of 15


 1   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
 2   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
 3   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
 4   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
 5   the requested duration, the identity, by name or category, of persons to be permitted access to the
 6   document, and all relevant information.” L.R. 141(b).
 7          3. A request to seal material must normally meet the high threshold of showing that
 8   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
 9   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
10   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana
11   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
12          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
13   certain documents, at any court hearing or trial – such determinations will only be made by the
14   court at the hearing or trial, or upon an appropriate motion.
15          5. With respect to motions regarding any disputes concerning this protective order which
16   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule
17   251. Absent a showing of good cause, the court will not hear discovery disputes on an ex parte
18   basis or on shortened time.
19          6. The parties may not modify the terms of this Protective Order without the court’s
20   approval. If the parties agree to a potential modification, they shall submit a stipulation and
21   proposed order for the court’s consideration.
22          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
23   of the terms of this Protective Order after the action is terminated.
24          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
25   hereby DISAPPROVED.
26   DATED: March 1, 2021                            /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
                                                      14
                                                                 Protective Order (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 25 Filed 03/02/21 Page 15 of 15


 1        EXHIBIT A
 2        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3        I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that I
 5   have read in its entirety and understand the Stipulated Protective Order that was issued
 6   by the United States District Court for the Northern District of California on
 7   ______________[date] in the case of Online Merchants Guild v. Maduros, Eastern
 8   District of California Case No. 2:20-cv-01952-MCE-DB. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment in
11   the nature of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person or
13   entity except in strict compliance with the provisions of this Order.
14        I further agree to submit to the jurisdiction of the United States District Court for the
15   Eastern District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action.
18        I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with this
21   action or any proceedings related to enforcement of this Stipulated Protective Order.
22

23        Date: ______________________________________
24        City and State where sworn and signed: _________________________________
25        Printed name: _______________________________
26

27        Signature: __________________________________
28
                                                  15
                                                            Protective Order (2:20-cv-01952-MCE-DB)
